Citation Nr: 0332859	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-15 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).




REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from April 1949 to 
March 1957.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, denying a TDIU.


REMAND

The veteran contends he is unemployable due to the severity 
of his 
service-connected disabilities and, therefore, entitled to a 
TDIU.

When denying his claim in July 2002, the RO determined that, 
while the veteran is unable to secure and maintain 
substantially gainful employment, this is because of his 
nonservice-connected disabilities.  And, in particular, the 
RO cited a recent VA medical examination report indicating he 
suffered a work-related back injury in 1975 at his civilian 
employment and has been receiving disability benefits from 
the social security administration (SSA) ever since.  So the 
RO concluded he is unable to work due to factors unrelated to 
his service in the military.

The veteran has several service-connected disabilities:  a 
chronic skin condition secondary to frozen feet (variously 
diagnosed as tricophytosis and dermatomycosis), rated as 30 
percent disabling; post-traumatic stress disorder (PTSD), 
also rated as 30 percent disabling; residuals of frostbite of 
his left foot, rated as 20 percent disabling; residuals of 
frostbite of his right foot, also rated as 20 percent 
disabling; and scars, as residuals of a gunshot wound to his 
left thigh, hemorrhoids, and residuals of a fracture of his 
right thumb, all rated as noncompensably (i.e., 0 percent) 
disabling.  The combined rating, considering all of his 
service-connected disabilities in the aggregate, is 70 
percent.  



The RO has not obtained the veteran's SSA records.  And 
although these records are not controlling on VA, they are 
nonetheless probative evidence to be considered in this 
appeal.  See Brown (Clem) v. Derwinski, 2 Vet. App. 444, 448 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); 
and Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); Tetro 
v. West, 13 Vet. App. 404, (2000).  So these records must be 
obtained before deciding this case.

Also, there currently is no medical opinion of record 
indicating whether the veteran's service-connected 
disabilities render him unemployable-that is, irrespective 
of the other conditions alluded to above that are not service 
connected.  See Colayang v. West, 12 Vet. App. 524, 538 
(1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  In 
Friscia, the United States Court of Appeals for Veterans 
Claims (Court) specifically stated that VA has a duty to 
supplement the record by obtaining an examination which 
includes an opinion as to what effect the appellant's 
service-connected disabilities have on his or her ability to 
work.  Friscia, supra, at 297, citing 38 U.S.C.A. § 5107(a); 
38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a); Obert v. Brown, 
5 Vet. App. 30, 33 (1993).  So the veteran needs to be 
examined to obtain this medical opinion.  38 U.S.C.A. 
§ 5103A(d) (West 2002).

Moreover, in a decision very recently promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
veteran that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim, and to ensure 
full compliance with due process notice requirements, the 
case is hereby REMANDED to the RO for the following actions: 

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  

2.  Ask the veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
VA and private, who have treated him 
for his service-connected disabilities 
since 2001.  After securing necessary 
authorizations, the RO should request 
copies of all indicated records that have 
not been previously secured and associate 
them with the claims folder.  If the RO 
cannot obtain any of the medical records 
indicated by the veteran, it should 
follow the proper procedures under the 
VCAA.  

3.  Obtain the veteran's SSA records, 
including a copy of the decision granting 
him disability benefits as a result of a 
1975 work-related back injury and any 
medical records considered in making that 
determination.  

4.  Have the veteran undergo a VA social 
and industrial survey to obtain 
information regarding his employment 
qualifications, experience, and history.  
Also document his efforts to obtain 
employment and any rejection thereof, 
past employment, and reasons for 
termination.  His day-to-day functioning 
and activity level should be determined 
and recorded, as well.

5.  Also have the veteran undergo 
appropriate VA medical examinations to 
determine the current severity of his 
service-connected disabilities-and, in 
particular, whether he is unemployable as 
a result of them.  The claims folder and 
a copy of this remand must be made 
available to the examiners for a review 
of his pertinent medical history.  The 
examiners should assess the relative 
degree of industrial impairment, in light 
of the veteran's recorded medical, 
educational, and vocational history.  The 
examiners must express opinions as to the 
degree of interference with ordinary 
activities, including the ability to 
obtain and maintain gainful employment, 
caused solely by the veteran's service-
connected disabilities, as distinguished 
from his nonservice-connected disorders, 
without regard to his age.  Please 
discuss the rationale for all conclusions 
and opinions concerning this.  

6.  Review the claims folder to ensure 
that all of the requested development has 
been completed.  This includes responses 
to the questions posed to the 
VA examiners.  If not, take corrective 
action.  38 C.F.R. § 4.2 (2003); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

7.  Then readjudicate the veteran's claim 
for a TDIU in light of any additional 
evidence obtained.  If his claim 
continues to be denied, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning the case to the Board.

The purposes of this REMAND are to further develop the record 
and to the accord the veteran due process of law.  By this 
remand, the Board does not intimate any opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  No action is required of the veteran until he 
receives further notice.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




